 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00070-GEB-CKD
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $6,855.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $1,006.00 IN U.S.
16   CURRENCY,
17                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant

20 Johnnie Earl Ross (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about January 31, 2019, claimant filed a claim in the administrative forfeiture

22 proceeding with the Federal Bureau of Investigation with respect to the Approximately $6,855.00 in U.S.

23 Currency and Approximately $1,006.00 in U.S. Currency (hereafter “defendant currency”), which were

24 seized on November 7, 2018.

25          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

28 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
29                                                                           Stipulation and Order to Extend Time

30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 5 parties. That deadline was May 1, 2019.

 6          4.      The parties stipulate that the Federal Public Defenders appointment in U.S. v. Johnnie

 7 Earl Ross, 2:18-CR-00229-GEB be expanded to cover this miscellaneous civil case that resulted from the

 8 same arrest forming the basis for the federal criminal case.
 9          5.      By Stipulation and Order filed May 1, 2019, the parties stipulated to extend to July 30,

10 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

14 to September 27, 2019, the time in which the United States is required to file a civil complaint for

15 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

16 currency is subject to forfeiture.

17 ///

18 //

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1          7.      Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to September 27, 2019.

 4 Dated: 7/24/19                                        McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 7/23/19                                        /s/ Douglas J. Beevers
                                                         DOUGLAS J. BEEVERS
 9                                                       Attorney for potential claimant
                                                         Johnnie Earl Ross
10
                                                         (Signature authorized by email)
11

12

13          IT IS SO ORDERED.

14 Dated: August 14, 2019

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
